FILED
                             NOT FOR PUBLICATION                            MAR 17 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELISA WENAS,                                     No. 08-71287

               Petitioner,                       Agency No. A095-629-979

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Elisa Wenas, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      The record does not compel the conclusion that Wenas established changed

or extraordinary circumstances to excuse the delay in filing his asylum application

beyond the one-year deadline. See 8 C.F.R. §§ 1208.4(a)(4), (5); Ramadan v.

Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Accordingly, we

deny the petition as to Wenas’ asylum claim.

      Substantial evidence supports the agency’s finding that Wenas did not suffer

past persecution based on the two discriminatory incidents he experienced in

Indonesia. See Wakkary, 558 F.3d at 1059-60 (being beaten by youths, robbed of

sandals and pocket money, and accosted by a threatening mob did not compel a

past persecution finding). Thus, contrary to Wenas’ contention, he is not entitled

to a presumption of future fear. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003). Further, the record does not compel the conclusion that Wenas

demonstrated a clear probability of future persecution in Indonesia. See Ramadan,

479 F.3d at 658; Nagoulko, 333 F.3d at 1018 (possibility of future persecution too

speculative). Accordingly, Wenas’ withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Wenas did not establish a likelihood of torture by, at the instigation of, or


                                           2                                    08-71287
with the consent or acquiescence of a public official or other person acting in an

official capacity in Indonesia. See Arteaga v. Mukasey, 511 F.3d 940, 948-949

(9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          3                                    08-71287